Citation Nr: 1724834	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-13 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial compensable evaluation for irritable bowel syndrome (IBS) prior to August 6, 2012; a rating in excess of 10 percent from August 6, 2012; and a rating in excess of 30 percent from July 20, 2015. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1986 to July 1988 and from December 2003 to March 2005, including service in the Persian Gulf.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Cleveland, Ohio.

This appeal was previously before the Board in November 2016 and remanded for additional development.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  


FINDINGS OF FACT

1.  The Veteran's tinnitus had its onset in service.

2.  For the entire appeal period, the Veteran's IBS has been severe and manifested by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  For the entire appeal period, the criteria for a rating of 30 percent for IBS has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 3.102, 4.7, 4.114, Diagnostic Codes 7319 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In the Veteran's October 2007 claim, he contends that he has had tinnitus since his service in Iraq.  In a January 2010 statement, the Veteran explains that he was exposed to extremely high noise levels while in the Army as a M1 tank loader, combat engineer, and heavy equipment operator; he had piercing in his ears constantly; and exposure to several mortar and IED detonations.  He reports current intermittent, daily ringing, screeching, and siren sounds in his ears.  At the Veteran's February 2017 Board hearing, he testified that his first episode of tinnitus occurred after an episode of vertigo while in Iraq and from then on he has experienced it at least once a day.  He also testified that he has not been exposed to extreme loud noise since he has been out of the military.  See hearing transcript, pp. 7-9.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The Court has held that tinnitus is a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

On the Veteran's May 2005 post-deployment health assessment, he reported ringing in his ears during service.  At the May 2008 VA examination, the Veteran reported tinnitus.  The examiner determined tinnitus was likely associated with a condition other than hearing loss. 

The Board finds that the Veteran is competent to report ringing in his ears during and since service and that his account of having this disorder since that time is credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the evidence is at least in equipoise as to whether the Veteran's tinnitus was onset in service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

II.  Increased Rating

The Veteran contends that he is entitled to an increased rating for IBS prior to July 20, 2015.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  At the Veteran's February 2017 Board hearing, he indicated that a rating of 30 percent for the entire appeal period for his IBS would satisfy his appeal.  See hearing transcript, p. 6.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's IBS has been rated under 38 C.F.R. § 4.114, Diagnostic Codes 7319, as noncompensable prior to August 6, 2012; 10 percent from August 6, 2012 to July 19, 2015; and a 30 percent from July 20, 2015.  Under DC 7319, a noncompensable rating is warranted for mild irritable colon syndrome with disturbances in bowel function with occasional episodes of abdominal distress; a 10 percent rating is warranted for moderate irritable colon syndrome with frequent episodes of bowel disturbances with abdominal distress.  A maximum 30 percent rating is warranted for severe irritable colon syndrome with diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319.  The words "mild," "moderate" and "severe" are not defined in the rating schedule, and the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6.

A VA treatment record in November 2007 shows episodes of constipation and diarrhea over the prior few months with mucous and cramping abdominal pain.  An April 2008 VA treatment record continues to show episodes of diarrhea and constipation with gas pain and he was started on Citracil medication.  A VA treatment record in July 2009 shows similar complaints.  An August 2012 VA treatment record shows the Veteran's IBS symptoms included stomach cramps and diarrhea approximately six to eight times per day and clear stool with mucous.  The Veteran took Citracel once daily in the morning to prevent constipation because, in the past, his symptoms alternated between diarrhea and constipation.

In a February 2010 statement, the Veteran contended that his IBS had grown increasingly worse and he experienced bouts of constipation alternating with diarrhea, mucous in his stools, cramping, bloating, tenderness in lower abdomen, and frequently experienced eight to ten loose stools per day.  In an October 2012 statement, the Veteran contended that he was not able to do many things he was once able to do with his family for fear of soiling himself in public or passing gas in a crowd.  He attached a letter from his employer indicating that his IBS has had a negative impact on his job performance and caused him to miss work.
The Veteran's July 2015 VA examination shows symptoms include alternating diarrhea and constipation, abdominal distress, nausea, and vomiting.  The examiner noted frequent episodes of bowel disturbance with abdominal distress, seven or more episodes of exacerbations and/or attacks of intestinal condition in the prior twelve months, and weight loss.

At the February 2017 Board hearing, the Veteran contended that his IBS has stayed the same between 2007 and today, with frequent urges to use the restroom, diarrhea several times per day, and cramping.  He testified that treatments made him constipated and he has chosen to have diarrhea rather than frequent constipation with hemorrhoids.  See hearing transcript, pp. 4-5.

The Board finds that a 30 percent rating for IBS is warranted throughout the appeal period.  As the Veteran indicated that a rating of 30 percent for the entire appeal period for his IBS would satisfy his appeal, the Board finds that this grant represents a complete grant of the benefit sought on appeal and additional discussion of whether the Veteran meets the criteria for a higher scheduler or extraschedular rating is not warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  




ORDER

Service connection for tinnitus is granted.

For the entire appeal period, a rating of 30 percent for service-connected IBS is granted, subject to the law and regulations governing payment of monetary benefits.

A rating in excess of 30 percent for service-connected IBS is denied.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


